Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic priority based on parent application 16/143,978 filed on September 27, 2018.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 6, 9 – 14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McKelvey et al. (US PG Pub. No. 20160266565), herein “McKelvey,” in view of Resnick et al. (PG Pub. No. 20070006149), herein “Resnick.” 

Regarding claim 1,
McKelvey teaches a non-transitory computer-readable medium storage device comprising executable instructions, (Claim 1: “A non-transitory computer-readable medium having instructions stored thereon that, in response to execution, cause a server computer in communication with a programmable logic controller to perform operations comprising…”) that when executed by a processor, (Claim 11: “a processor; and a memory communicatively coupled to the processor, the memory facilitate object-based industrial automation control, (Par. 0016: “…to implement process control loops within the process plant 10. As is well known, function blocks, which may be objects in an object oriented programming protocol, typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device, a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control, or an output function which controls the operation of some device, such as a valve, to perform some physical function within the process plant 10.” See also Par. 0024, 0026, and 0027.) 
McKelvey also teaches matching the plurality of objects to one or more industrial controllers for execution of the code. (Claim 1, line 7: “…assigning a project object to the programmable logic controller, the project object being associated with at least one program file object residing on the programmable logic controller…” Par. 0033: “A call to an application object creates an instance of that class in memory and represents the automation interface to the client application. A project object 24 is associated with each industrial controller. The project object 24 can be obtained from the application object 22 through one or more methods.” See also paragraph 0038 which teaches control or application programs (that could be considered an object) are assigned or downloaded to the industrial controllers. See also Par. 0038, claim 5, and claim 9.) 
McKelvey does not teach binding the objects with the code. However, Resnick does teach the non-transitory computer-readable medium including instructions executable by the processor for: (Claim 1: “Computer readable media including computer-executable instructions…”) receiving code defining instructions for execution of an industrial automation control process; (Par. 0050: “…developers import a particular object template from a library of standard templates as a starting point for an application development project. Using the templates, application developers duplicate previously created objects inside of a project.” See also Par. 0063, 0064, and 0153.) 
 binding a plurality of objects for implementing the industrial automation control process (Par. 0190: “Having described a flexible design environment for extending the functionality of applications through defining new objects, an extensible process control and manufacturing information application development and execution package/suite is disclosed.”) to the code, wherein each of the plurality of objects correspond to an aspect of the industrial automation control process, (Par. 0201: “Using the object design toolkit, the third party developers access and edit a set of base object templates. The objects derived from the object design toolkit include at least application objects deployed upon lower level hosting component objects of a supervisory process control and manufacturing information application. However, the object design toolkit supports the third party development of engine and platform objects also. Furthermore, the design toolkit includes development tools (described above) enabling the third parties to create new base object templates that are added as extensions of the set of base object templates.” See also abstract, Par. 0012, 0160, 0164, 0165, 0193. and the complete paragraph 0201.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the device or method that has object-based industrial control that matches or assigns the object a project object to a programmable logic controller as in McKelvey with a device or instructions that receives the base object template and binds or adds1 the new or edited set of objects to the base object that extends functionality as in Resnick in order to add new functions and change a process control system and to re-architect (e.g., augment, reconfigure, etc.) such applications, with minimal impact on the existing, underlying, process control system engineering. (Par. 0040) 

	
Regarding claim 2,
McKelvey and Resnick teach the limitations of claim 1 which claim 2 depends. 
Resnick also teaches that the at least a subset of the plurality of objects has an associated use type used for binding a corresponding physical counterpart of the industrial automation control process to the respective object. (Par. 0081: “described herein, a set of object type-specific attributes are described herein below beginning with attributes for a platform primitive with reference to FIG. 4. The attributes identified in FIG. 4 relate to supporting the object/engine/platform hosting hierarchy.” Par. 0090 and 0154.) 

Regarding claim 3,
McKelvey and Resnick teach the limitations of claim 1 which claim 3 depends. 
McKelvey also teaches that code comprises ladder logic instructions, and wherein the instructions are further executable by the processor for: into a plurality of operations for converting the ladder logic instructions into a plurality of operations for implementing the industrial automation control process. (Par. 0046: “A user interface can be provided to interact with the automation interface by utilizing Visual Basic forms. As illustrated in FIG. 8, a Visual Basic form 130 is provided that includes a plurality of buttons and insert spaces for providing data. A button is provided for instantiating an automation interface object, uploading and retrieving an active project and removing the automation interface object from memory. A project object can be saved and downloaded using buttons and a name provided in spaces for saving projects. A processor node can be selected and program files added, removed or retrieved. A program file can be retrieved and converted to a ladder file. The ladder file can then be edited by inserting rungs or deleting rungs to the ladder file. A variety of other functions can be provided utilizing Visual Basic forms.” Par. 0007: “Once the ladder logic program is complete, the PC software converts the graphs into the corresponding ladder logic commands. The ladder logic command are then transferred to the PLC and stored in the PLC memory.”) 

Regarding claim 4,
McKelvey and Resnick teach the limitations of claim 1 which claim 4 depends. 
Resnick also teaches that code comprises a plurality of placeholders and the instructions for binding the plurality of objects comprises replacing the plurality of placeholders with the plurality of objects in the code. (Par. 0196: “Furthermore, in cases where the suite is directed to OEMs, brand and manufacturer names are provided in the form of place holders linked to configurable input text strings. The document styles are also configurable. In an exemplary embodiment of the invention, the OEM uses FRAMEMAKER and WEB WORKS publisher to customize the documentation.”) 

Regarding claim 6,
McKelvey and Resnick teach the limitations of claim 1 which claim 6 depends. 
Resnick also teaches maintaining an object library comprising the plurality of objects. (Par. 0050: “In particular, an exemplary application development environment includes templates and the ability to build objects from the templates. Instances are then created from the created objects. Thus, developers import a particular object template from a library of standard templates as a starting point for an application development project. Using the templates, application developers duplicate previously created objects inside of a project.” See also Par. 0151. See also Resnick that teaches a configuration database 124.) 

Regarding claim 9,
McKelvey and Resnick teach the limitations of claim 2 which claim 9 depends. 
Resnick also teaches that the use type associated with the corresponding physical counterpart of each object is one of: a sensor device, a controller, a valve device, or a pump device. (Par. 0115: “While the above-described process line depicted in
FIG. 10 is simple, and thus relatively easy to follow, in most cases processes are very complex and include hundreds and even thousands of distinct, sensors and controlled components. In such instances, the application objects corresponding to the sensors and controlled components are logically grouped within areas. The logical grouping of application objects is exploited during runtime to provide a uniform treatment of particular application objects for alarm and event management.” McKelvey also teaches sensors in Par. 0003 and 0006.) 


Regarding claims 10 – 14 and 17,
they are directed to a system or apparatuses to implement the non-transitory computer-readable medium storage device comprising executable instructions set forth in claims 1 – 4, 6, and 9 respectively.  McKelvey and Resnick teach the claimed method of steps in claims 1 – 4, 6, and 9.  Therefore, McKelvey and Resnick teach the system, of a non-transitory computer-readable medium storage device, in claims 10 – 14 and 17.

Regarding claims 19 and 20, 
they are directed to a method to implement the non-transitory computer-readable medium storage device comprising executable instructions set forth in claims 1 and 2,  respectively.  McKelvey and Resnick teach the claimed method of steps in claims 1 and 2.  Therefore, McKelvey and Resnick teach the method, of a non-transitory computer-readable medium storage device, in claims 19 and 20.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McKelvey in view of Resnick in further view of Plache et al. (US Patent No. 8,041,435), herein “Plache.”

Regarding claim 7,
McKelvey and Resnick teach the limitations of claim 1 which claim 7 depends. 
They do not teach matching of objects based on available hardware. However, Plache does teach matching the plurality of objects to the one or more industrial controllers is based at least in part on available hardware resources.  (Col. 16, line 66 - Col. 17, line 3: "Part of the process for binding these object instances (particularly those that perform equipment control) is to connect physical 1/0 (input/output) to 1/0 modules available in the controller (to which they are bound) and to assign an execution schedule for the logic of the object." See also Col. 13, lines 28 – 36 and Col. 24, lines 36 – 55.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the device or method that has object-based industrial control that matches or assigns the object a project object to a programmable logic controller as in McKelvey with a device or instructions that receives the base object template and binds or adds the new or edited set of objects to the base object that extends functionality as in Resnick with matching objects with available resources as in Plache in order to in order to manage each object for a resource and have information that describes dependencies of each object to a host to facilitate operation. (Col. 10, lines 16 - 20 and Col. 4.)

Regarding claim 15,
it is directed to a system or apparatuses to implement the non-transitory computer-readable medium storage device comprising executable instructions set forth in claim 7.  McKelvey, Resnick, and Plache teach the claimed method of steps in claims 7.  Therefore, McKelvey, Resnick, and Plache teach the system, of a non-transitory computer-readable medium storage device, in claim 15.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McKelvey in view of Resnick in further view of in further view of Ong et al. (US PG Pub. No. 20190056719), herein "Ong."

Regarding claim 8,
McKelvey and Resnick teach the limitations of claim 1 which claim 8 depends. 
They do not teach matching of objects based on load balancing constraints. However, Ong does teach matching the plurality of objects to the one or more industrial controllers is based at least in part on load balancing constraints of available industrial controllers.  ((Par. 0004: "A configuration application, which resides in one or more workstations or computing devices, enables users to create or change process control modules and download these process control modules via a communication network to dedicated distributed controllers. Typically, these control modules are made up of communicatively interconnected function blocks, which are objects in an object oriented programming protocol that perform functions within the control scheme based on inputs thereto and that provide outputs to other function blocks within the control scheme." Par. 0009: "Controllers may be assigned control modules based on availability." Par. 0014: “…each of the controllers 150a-n within the controller farm 160 may include one or more processors, a memory, and one or more control routines ... "Par. 0045: "The control executive 200 may communicate with the load balancer 202 to determine which controller 150a-n should execute which control modules 208, redundancy modules, and big data modules during a particular time interval. In some embodiments, the load balancer 202 receives an availability metric for each of the controllers 150a-n in the controller farm 160 and a list of control modules, redundancy modules, and big data modules to be executed within a particular time interval (e.g., 30 minutes, an hour, two days, a day, etc.) which may include respective priority levels for each of the modules. The load balancer 202 then assigns a controller 150a-n in the controller farm 160 to execute each of the modules. In some scenarios, a single controller 150a-n may execute several modules within the same time interval depending on the parallel processing capabilities and memory density of the controller 150a-n."
See also Par. 0050, 0062, 0077, and 0090.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the device or method that has object-based industrial control that matches or assigns the object a project object to a programmable logic controller as in McKelvey with a device or instructions that receives the base object template and binds or adds the new or edited set of objects to the base object that extends functionality as in Resnick with a device that when assigning objects to controllers balances the load of available controllers as in Ong in order to control a process plant efficiently by utilizing all resources evenly so that controllers are not inactive and underutilized. (Par. 0007)

Regarding claim 16,
it is directed to a system or apparatuses to implement the non-transitory computer-readable medium storage device comprising executable instructions set forth in claim 8.  McKelvey, Resnick, and Ong teach the claimed method of steps in claims 8.  Therefore, McKelvey, Resnick, and Ong teach the system, of a non-transitory computer-readable medium storage device, in claim 16.
Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for allowance will be held in abeyance pending final recitation of the claims. The prior art does not disclose in the context of a computer readable storage device that is executable by a processor that control a processing plant where each object is matched to one or more industrial controllers based on scan time of the controller and a number of operations in the received ladder logic.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Specification Par. 0050 of the instant application states that the objects may be ‘inserted’ in the code.